COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                 §

                                                 §
                                                                 No. 08-10-00177-CR
 IN RE: SONNY DALE MOORE,                        §
                                                           AN ORIGINAL PROCEEDING
                                                 §
                                                                      IN MANDAMUS
                   Relator.                      §

                                                 §

        MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS


       Relator, Mr. Sonny Dale Moore, has filed a pro se petition for writ of mandamus requesting

that this Court order the Judge of the 83rd Judicial District Court of Pecos County, Texas to forward

his application for writ of habeas corpus to the Texas Court of Criminal Appeals pursuant to Article

11.07, § 3(c).

       Texas Courts of Appeal have no authority to issue writs of mandamus in criminal law matters

related to post-conviction felony convictions. See TEX .CODE CRIM .PROC.ANN . art. 11.07, § 5

(Vernon 2005). Such authority is vested exclusively in the Texas Court of Criminal Appeals. In re

McAfee, 53 S.W.3d 715, 718 (Tex.App.--Houston [1st Dist.] 2001, no pet.). Because this Court does

not have jurisdiction to consider Relator’s petition, it is DENIED.

Before Chew, C.J., McClure, and Rivera, JJ.


September 29, 2010
                                                      ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.
(Do Not Publish)